In this case, at the Portland law term, 1913', the following docket entry was made: *551“Printed case to be filed with the Chief Justice within thirty days, or exceptions to be overruled for want of prosecution.”
M. T. O’Brien and Harry E. Nixon, for plaintiff. D. A. Meaher, for defendant.
Thirty days having elapsed since the adjournment of that law term, and no case having been filed with the Chief Justice as stipulated, it is ordered that the exception be overruled for want of prosecution, and that the case be remanded to the Probate Court for further proceedings. Exceptions overruled for want of prosecution. Case remanded to the Probate Court for further proceedings.